


109 HRES 941 IH: Honoring the service of Gerard Latortue,

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 941
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. Shaw (for himself
			 and Mr. Foley) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Honoring the service of Gerard Latortue,
		  Haiti’s Interim Prime Minister.
	
	
		Whereas Gerard Latortue was born on June 19, 1934, in
			 Gonaives, Haiti;
		Whereas Gerard Latortue worked as a lawyer and law
			 professor in Haiti after studying politics and economics in Paris,
			 France;
		Whereas Gerard Latortue co-founded the Institute of
			 Economics and Business Study so that Haitians could study economics
			 locally;
		Whereas Gerard Latortue served as an official with the
			 United Nations Industrial Development Organization in Africa;
		Whereas Gerard Latortue served as Haiti’s Foreign Minister
			 in 1988;
		Whereas Gerard Latortue hosted talk shows on South
			 Florida’s Haitian Television Network;
		Whereas the seven-member Haitian Council of Sages
			 appointed Gerard Latortue as Interim Prime Minister on March 9, 2004;
		Whereas Gerard Latortue was sworn in as Interim Prime
			 Minister on March 12, 2004;
		Whereas Gerard Latortue worked to eliminate political
			 cronyism and corruption in the Haitian civil service;
		Whereas Gerard Latortue collaborated with officials of the
			 United States Drug Enforcement Administration on counternarcotics
			 initiatives;
		Whereas Gerard Latortue sought to restore international
			 relations;
		Whereas Gerard Latortue promoted and oversaw free
			 elections for a democratic Haiti; and
		Whereas on February 7, 2006, over two million Haitian
			 citizens went to the polls to elect a permanent and democratic government: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 people of the Republic of Haiti for holding peaceful and democratic elections
			 on February 7, 2006, resulting in the election of President Rene Preval and
			 Prime Minister Jacques-Edouard Alexis;
			(2)expresses
			 appreciation to Gerard Latortue for his service to Haiti during a tumultuous
			 period of civil unrest; and
			(3)recognizes Gerard
			 Latortue’s tenure as Interim Prime Minister of Haiti from March 12, 2004, to
			 June 9, 2006.
			
